EDWARDS, Circuit Judge
(dissenting).
In this case defendant, who was found guilty of possessing a firearm (i.e., a German World War II bazooka), in violation of 26 U.S.C. § 5861(d) (1970) (the National Firearms Act), appeals from his conviction and sentence of one year’s probation. The disputed statutory definition reads:
(f) Destructive device. — The term “destructive device” means any type of weapon by whatever name known which will, or which may be readily converted to, expel a projectile by the action of an explosive or other propellant, the barrel or barrels of which have a bore of more than one-half inch in diameter . . . . 26 U.S.C. § 5845(f) (1970).
There is no dispute that the bazooka was seized in defendant’s constructive possession on the premises of a motorcycle club of which he was president. It is, however, defendant’s vigorously argued claim that the record at trial did not show that the bazooka in question was a weapon which was capable of being fired or “which may be readily converted to expel a projectile.” 1
The government’s expert witness testified that he had been unable to fire the German bazooka from World War II when he sought to use its firing mechanism and added that he didn’t know why it did not fire or what could be done to get it to fire. But he also testified that by using an electric generator (of the type used for blasting) he was able to fire American bazooka shells from the German bazooka. Apparently because *1383acquisition and use of a blasting generator was hardly ready conversion, he also testified that in his opinion a IV2 volt flashlight battery would produce sufficient electricity for the firing. He did not, however, testify as to how the flashlight battery could be attached or employed so as to accomplish the ready conversion.
Since I do not feel this record discloses government proofs which were sufficient to satisfy the statutory requirement outlined above, I respectfully dissent.

. This language appears to me to be Congress’ method of distinguishing historic pieces held as mementos or curios which are inoperative and cannot readily be made operative, from prohibited “destructive devices.”